Citation Nr: 0105606	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to restoration of a 10 percent evaluation for 
bilateral hearing loss, currently evaluated as 
noncompensable.  

3.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty service from August 1956 to June 
1958.  He died in July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The veteran died in July 1998, during the pendency of his 
appeal of the April 1997 Board decision to the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims as of March 1, 1999) (Court).

2.  In an October 1998 Order, the Court dismissed the 
veteran's appeal. 


CONCLUSION OF LAW

The veteran's appeal on the issues stated above has become 
moot by virtue of his death.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1302 (2000); Landicho v. Brown, 7 
Vet. App. 42 (1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1997 decision, the Board denied the benefits 
sought in the veteran's appeal.  The veteran appealed that 
decision to the Court.  He died in July 1998, during the 
pendency of that appeal.  In September 1998, the veteran's 
attorney requested a voluntary dismissal of the appeal, 
indicating that the veteran had died.  In an October 1998 
Order, the Court dismissed the appeal.  However, the Order 
did not vacate the Board's April 1997 decision.  

An appellant's claim does not survive his death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  When an appellant dies 
during the pendency of an appeal to the Court, the 
appropriate remedy is to vacate the underlying Board decision 
(which causes the underlying RO decision to be vacated as 
well) and dismiss the appeal.  Landicho, 7 Vet. App. at 54.   
Such action ensures that the Board decision and the 
underlying RO decision will have no preclusive effect in the 
adjudication of any accrued-benefits claims derived from the 
veteran's entitlements. Id.   

Accordingly, consistent with the Court's reasoning set forth 
in Landicho, the Board, sua sponte, vacates its April 1997 
decision.  Because the appeal to the Board has become moot by 
virtue of the veteran's death, it must be dismissed for lack 
of jurisdiction.  38 C.F.R. § 20.1302 (2000).    








	(CONTINUED ON NEXT PAGE)
ORDER

The April 1997 Board decision is vacated.  

The veteran's appeal on the issues of service connection for 
residuals of a neck injury, restoration of a 10 percent 
evaluation for bilateral hearing loss, and an increased 
evaluation for tinnitus is dismissed. 



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

 

